EXHIBIT 7.2 Axtel, S.A.B. de C.V. And Subsidiaries Computation of ratio of earnings to fixed charges (According to U.S. Gaap) (Thousand pesos of constant purchasing power as of December 31, 2007, except ratios) Years ended December 31, 2003 2004 2005 2006 2007 Income before income taxes $ 3,232,800 $ 91,525 $ 478,369 $ 326,539 $ 785,960 Fixed charges: Interest Expense 256,788 305,674 411,207 427,608 881,099 Amortization of deferred charges 13,033 7,624 9,619 35,292 67,715 Operating leases @ 33% 75,708 105,834 123,452 131,205 150,961 Total Fixed Charges: 345,529 419,132 544,278 594,105 1,099,775 Income before income taxes + fixed charges 3,578,329 510,657 1,022,647 920,644 1,885,735 Ratio of earnings to fixed charges 10.36 1.22 1.88 1.55 1.71 For purposes of determining the ratio of earnings to fixed charges, earnings are defined as our income from operations before income taxes, plus fixed charges.Fixed charges consist of interest expense on all indebtedness, amortization of debt issuance costs and 33% of lease payments, which represents the amounts considered to be the interest factor.
